Citation Nr: 0522498	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to a disability rating in excess of 50 
percent for schizophrenia.  

3.  Entitlement to a compensable rating for erectile 
dysfunction.  

4.  Whether the RO's reduction of the veteran's 100 percent 
rating for carcinoma of the prostate to 20 percent was 
proper.  

5.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post 
traumatic stress disorder, and denied a disability rating in 
excess of 50 percent for schizophrenia.  The veteran 
responded by filing a Notice of Disagreement received in 
November 1999, and he was sent a August 2000 Statement of the 
Case by the RO.  He then filed an August 2000 VA Form 9, 
perfecting his appeal of these issues.  In February 2001, he 
testified concerning these issues before a decision review 
officer at the RO.  

This appeal also arises from a March 2002 rating decision 
which denied a total disability rating based on individual 
unemployability.  The veteran filed a timely Notice of 
Disagreement, initiating an appeal of this decision, and upon 
receipt of a Statement of the Case, filed a timely 
substantive appeal, perfecting his appeal.  

The veteran also appeals the RO's August 2003 denial of a 
compensable rating for erectile dysfunction.  He filed a 
timely Notice of Disagreement, initiating an appeal of this 
decision, and upon receipt of a Statement of the Case, filed 
a timely substantive appeal, perfecting his appeal.  

Finally, this appeal arises from a January 2003 rating 
decision which reduced the veteran's disability rating for 
prostate cancer.  He responded by filing a Notice of 
Disagreement received in February 2003 regarding this 
reduction.  

The issue of the propriety of the RO's reduction of the 
veteran's prostate cancer disability rating is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The veteran has not presented credible supporting 
evidence of an in-service stressor.  

4.  The veteran's schizophrenia is characterized by a 
depressed mood, poor sleep, anxiety, and some social and 
occupational impairment; however, it does not cause obsessive 
rituals, illogical or irrelevant speech, near-continuous 
panic or depression, impaired impulse control, or neglect of 
personal hygiene.

5.  The veteran's erectile dysfunction does not result in, or 
is otherwise accompanied by, penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for the award of a disability rating in 
excess of 50 percent for the veteran's schizophrenia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9203 
(2004).  

3.  The criteria for a compensable rating for the veteran's 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.14, 4.31, 4.115b, Diagnostic 
Code 7522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2000 and 
July 2002 Statements of the Case, the various Supplemental 
Statements of the Case, and August 2001, September 2001, and 
June 2003 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in San Juan, Puerto Rico, and these records 
were obtained.  Private medical records have been obtained, 
as indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 1999, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in April 
2004, in light of the additional development performed 
subsequent to August 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

I. Service connection - Post traumatic stress disorder

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2004).  The version 
of the regulation in effect at the time the veteran initially 
filed his claim for service connection for post traumatic 
stress disorder required a "clear" diagnosis of post 
traumatic stress disorder; however, that requirement has 
since been eliminated and, because the current version of the 
regulation is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2003); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran's claimed stressors involve 
vague claims of combat exposure while serving in Vietnam.  
The veteran's DD-214 confirms service in Vietnam, but is 
otherwise negative for the award of the Combat Infantryman's 
Badge, Purple Heart medal, or similar combat awards.  His DD-
214 lists his military occupational specialty (MOS) as a 
combat engineer; this MOS raises the possibility of combat 
exposure, but is not in and of itself an indication of combat 
participation.  Likewise, he was awarded the Vietnam Campaign 
Medal and the Vietnam Service Medal, both of which do not 
rule out the possibility of combat exposure, but do not 
confirm it either.  Therefore, because the Board finds the 
veteran's record does not reflect combat participation, 
corroborative evidence must be presented of his claimed in-
service stressors.  

As was already noted, the veteran has given as stressors only 
vague allegations of combat exposure during his Vietnam 
service.  He has not offered any evidence, other than his own 
contentions, to verify his claimed stressors.  He has also 
not provided sufficient information to VA to seek 
verification of his stressors from the U.S. Armed Services 
Center for Research of Unit Records or similar sources.  
Because the veteran's variously claimed stressors cannot be 
verified, and the Board cannot accept his uncorroborated 
accounts, these stressors cannot be accepted by the Board.  
In the absence of any verified or verifiable stressors, the 
veteran's claim for service connection for post traumatic 
stress disorder must be denied.  While his medical treatment 
records indicate the veteran has post traumatic stress 
disorder as a result of military service in Vietnam, these 
records are based solely on the veteran's self-reported 
history, and do not serve as independent verification of his 
claimed in-service stressors.  

The veteran has himself suggested he has post traumatic 
stress disorder as a result of an in-service stressor event; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for post traumatic stress disorder, as 
the veteran has not alleged any verifiable in-service 
stressor events.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased rating - Schizophrenia

The veteran seeks a disability rating in excess of 50 percent 
for his service-connected schizophrenia.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's schizophrenia is currently rated under 
Diagnostic Code 9203, which in turn refers to the General 
Rating Formula for Mental Disorders.  Under this Formula, a 
50 percent rating will be granted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating will be granted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and; inability to establish and maintain effective 
relationships.  

A 100 percent rating will be granted when the evidence 
reflects total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9432 (2004).

The veteran underwent VA psychiatric examination in July 
1999.  He stated he was married and was not employed at that 
time.  He continued to receive occasional outpatient 
psychiatric treatment, but had not been hospitalized for his 
schizophrenia since 1990.  His symptoms included marital 
problems with his wife, anxiety, nightmares, and poor sleep.  
On objective examination, he was casually dressed and 
adequately groomed.  He was alert and fully oriented, but his 
mood was anxious and apprehensive.  His affect was flat.  He 
gave relevant and coherent answers to the examiner's 
questions.  He was negative for delusions or hallucinations.  
His memory, intellectual functioning, and judgment were all 
average.  His insight was superficial.  He was considered 
competent by the examiner to manage his VA financial 
benefits.  A Global Assessment of Functioning (GAF) score of 
50 was assigned.  The Global Assessment of Functioning is a 
scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 50-41 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

In March 1999, the veteran was examined by a private 
psychiatrist.  He reported such symptoms as anxiety, 
nightmares, and recurrent thoughts of Vietnam.  On objective 
examination the veteran was adequately dressed and groomed.  
He was alert and fully oriented.  He was cooperative with the 
examiner, but was not very spontaneous and was easily 
distracted.  His speech was slow but adequate, with a low 
tone.  His intellectual functioning and fund of knowledge 
were within normal limits.  His mood was sad and anxious, but 
his affect was appropriate.  His remote memory was adequate, 
as was his judgment and insight, but his short-term memory 
was poor.  

The veteran next underwent VA psychiatric examination in 
April 2001.  His reported symptoms included depression, 
conflicts with his wife, and feelings of hopelessness.  On 
objective examination he was adequately dressed and groomed.  
He was alert and fully oriented, but his mood was sad.  His 
answers were relevant and coherent.  He reported suicidal 
thoughts but no corresponding plans, and denied homicidal 
thoughts or plans.  No delusions were noted.  His affect was 
flat, but his memory and intellectual functioning were within 
normal limits.  His judgment was fair and his insight was 
superficial.  Schizophrenia was confirmed, and a GAF score of 
45 was assigned.  

The veteran was again examined in October 2002, at which time 
he reported depression, anxiety, forgetfulness, and poor 
sleep.  On objective examination he was adequately dressed 
and groomed, and was alert and fully oriented.  His mood was 
depressed and anxious, and his affect was constricted.  His 
attention and concentration were both good, and his speech 
was clear and coherent.  He denied hallucinations, and 
reported no homicidal or suicidal thoughts or plans.  His 
memory, insight, and judgment were all fair, and his impulse 
control was good.  The examiner considered the veteran 
competent to handle his VA financial benefits.  A GAF score 
of 50 was assigned.  

The veteran's most recent VA examination took place in 
December 2003.  He reported that he was separated from his 
wife and was currently living alone.  He was able to manage 
his own household and perform all activities of daily living.  
On objective examination he was adequately dressed and 
groomed, with logical and coherent thought processes.  He was 
spontaneous with the examiner and made good eye contact.  The 
examiner noted no looseness of association, psychomotor 
abnormalities, abnormal involuntary movements, or 
disorganized speech.  The veteran denied delusions and 
hallucinations.  He also denied phobias, panic attacks, or 
suicidal ideas.  His mood was depressed and his affect was 
constricted.  Both long- and short-term memory were intact.  
His judgment and insight were fair.  He was competent to 
manage his own funds.  Prior diagnoses of schizophrenia were 
confirmed, and a GAF score of 50 was assigned.  

The veteran has also received VA outpatient psychiatric 
counseling for the last several years.  According to his 
treatment records, he continues to experience difficulty with 
anxiety and interpersonal relationships, especially with his 
wife.  He has also been prescribed medication for his 
depression and anxiety.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 50 percent for the veteran's 
schizophrenia.  The evidence does not show a degree of 
impairment as would warrant a 70 percent rating.  While he 
veteran has reported some suicidal thoughts, he has not acted 
on these thoughts, and has denied any homicidal thoughts or 
plans.  Additionally, no legal difficulties related to his 
schizophrenia have been noted.  He has denied any obsessive 
rituals which interfere with routine activities, and his 
speech has not been intermittently illogical, obscure, or 
irrelevant at any time of record.  He has also not reported 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; while 
he does have bouts of depression and anxiety, he remains able 
to manage his own household and control his own financial 
resources.  His impulse control has been described as good, 
and he has no history of unprovoked irritability with periods 
of violence, and no recent history of drug or alcohol abuse.  
He has been alert and fully oriented at all times of record, 
with no spatial disorientation.  His personal appearance and 
hygiene have also been good, according to all examination 
reports of record.  All examiners have also found him 
competent to manage his own personal finances and household.  
His GAF scores have ranged from 45-50, indicative of serious 
symptoms; however, such symptomatology is already 
acknowledged within the veteran's current 50 percent rating.  
Overall, the preponderance of the evidence is against a 70 
percent disability rating for the veteran's schizophrenia.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's schizophrenia has itself required 
no extended periods of hospitalization, and is not shown by 
the evidence to present marked interference with employment 
in and of itself, as no examiner has suggested the veteran's 
schizophrenia precludes all forms of employment.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 50 percent for the veteran's 
service-connected schizophrenia.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Increased rating - Erectile dysfunction

The veteran seeks a compensable rating for his service-
connected erectile dysfunction.  As a preliminary matter, the 
Board notes that the veteran has repeatedly referred to the 
issue on appeal as one of service connection for erectile 
dysfunction.  However, the veteran's erectile dysfunction has 
already been recognized by VA as service-connected, and the 
issue on appeal is that of entitlement to a compensable 
rating for this disability.  

Next, the Board notes the veteran has also been awarded, as a 
separate disability, service connection for prostate cancer 
and the postoperative residuals thereof.  Additionally, an 
appeal of the disability rating assigned for that disability 
has already been initiated and is not before the Board at 
this time.  Therefore, any disability associated with the 
veteran's service-connected prostate cancer will not be 
considered by the Board at present.  See 38 C.F.R. § 4.14 
(2004) ("The evaluation of the same disability under various 
diagnoses is to be avoided.").  

The veteran's erectile dysfunction is currently rated under 
Diagnostic Code 7522, for deformity of the penis with loss of 
erectile power, which warrants a 20 percent rating, the only 
rating specified under this Code.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2004).  However, in every case where 
the requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. §  4.31 (2004).  

On VA examination in September 2002, the veteran was 
confirmed to be impotent by the examiner.  However, his 
penis, testicles, epididymis, and spermatic cord were all 
within normal limits, and no deformity of the penis was 
noted.  The remainder of the medical record likewise is 
silent for any evidence of penile deformity.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against a compensable 
rating for erectile dysfunction.  The veteran has been 
granted service connection for erectile dysfunction and also 
receives special monthly compensation for loss of use of a 
creative organ.  As noted above, disability evaluations are 
based on industrial impairment.  Under the schedular 
criteria, erectile dysfunction alone is not considered to be 
productive of industrial impairment to a compensable degree.  
The veteran was found to have no penile deformity on the 
September 2002 examination, there is no other medical 
evidence of penile deformity, and the veteran has not even 
alleged that he has penile deformity.  Consequently, the 
Board must conclude that the disability is properly evaluated 
as noncompensable under the schedular criteria.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
erectile dysfunction.  As a preponderance of the evidence is 
against the award of a compensable rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  

Entitlement to a disability rating in excess of 50 percent 
for schizophrenia is denied.  

Entitlement to a compensable rating for erectile dysfunction 
is denied.  


REMAND

In a January 2003 rating decision, the RO reduced the 
veteran's disability rating for carcinoma of the prostate 
from 100 to 20 percent, effective April 1, 2003.  The Board 
notes that while Diagnostic Code 7528, for malignancies of 
the genitourinary system, contemplates a less than total 
rating following initial treatment of any such disability, it 
also states "any change in evaluation . . . shall be subject 
to the provisions of § 3.105(e) of this chapter."  38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2004).  The veteran responded 
by filing a February 2003 statement which stated, in part, 
"[t]his is a formal appeal concerning my S/C prostate 
cancer."  He further expressed disagreement with the RO's 
January 2003 rating decision.  

Because this statement was received within a year of the 
January 2003 rating decision, it is accepted by the Board as 
a timely Notice of Disagreement.  Accordingly, because a 
timely Notice of Disagreement regarding this issue has been 
submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case.  The U.S. Court 
of Appeals for Veterans Claims held in Manlincon v. West [12 
Vet. App. 238 (1999)], that, when a notice of disagreement 
has been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
see also 38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, 
the veteran must submit a timely substantive appeal in order 
for this issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  

The Board also notes that the veteran has perfected an appeal 
of the RO's denial of a total disability rating based on 
individual unemployability.  Because this issue is 
inextricably intertwined with the veteran's other still-
pending claim, it must be held in abeyance until the other 
issue is resolved.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Therefore, in light of the above, this issue is remanded for 
the following additional development:

The RO should provide the veteran and his 
representative a Statement of the Case 
regarding the issue of the propriety of the 
RO's January 2003 reduction of the veteran's 
100 percent disability rating for prostate 
cancer.  The veteran and his representative 
are hereby notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely substantive 
appeal must be filed if appellate review by 
the Board is desired.  If and only if a 
timely substantive appeal is filed should 
this issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


